                                                                            FILED
                                                                                       I
                  IN THE UNITED STATES DISTRICT COURT
                                                                              JAN 3 1 2019
                                                                                       I
                      FOR THE DISTRICT OF MONTANA                         Cltrk, y.s Qliatrict Court

                                                                                 ,.,. r
                                                                            0istnct. 0 ~Montana
                           MISSOULA DIVISION


UNITED STATES FIRE                                    CV 19-21-M-DWM
INSURANCE COMPANY,

              Plaintiff,
                                                             ORDER
       vs.

 GREATER MISSOULA FAMILY
 YMCA,

              Defendant.


      Plaintiff United States Fire Insurance Company moves for the admissionj of

Mark Hamilton to practice before this Court in this case with Shane A. Maclnt re
                                                                                       1




to act as local counsel. Mr. Hamilton's application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs motion to admit Mark

Hamliton pro hac vice (Doc. 3) is GRANTED on the condition that Mr. Hami1t6n

shall do his own work. This means that Mr. Hamilton must do his own writingi

sign his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("C:t1-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

                                           1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Hamilton, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this ~ ~ay ofJanuary, 2019.                        /




                                        Donald W. Mp ll y, District Judge
                                        United Stati Di trict Court


                                                    ,J




                                          2
